USDC IN/ND case 2:20-cr-00075-PPS-JPK document 19 filed 03/17/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA,                         )
          Plaintiff,                              )
                                                  )
       v.                                         )   CAUSE NO.: 2:20-CR-75-PPS-JPK
                                                  )
SAEED MUHAMMAD,                                   )
         Defendant.                               )

                                    OPINION AND ORDER

       This matter is before the Court on a probable cause and detention hearing. Defendant Saeed

Muhammad was arrested after a warrant issued on allegations that he violated the conditions of

his supervised release. For the reasons set forth below, Defendant was ordered detained pending a

hearing on revocation of his supervised release. This Opinion and Order follows, and is in addition

to, the reasons the Court provided orally at the hearing.

       On September 27, 2018, Defendant was charged with three counts of uttering counterfeit

securities in violation of 18 U.S.C. § 472. Defendant pleaded guilty to two counts and, on May 21,

2019, Defendant was sentenced to 18 months imprisonment and 24 months of supervised release.

Defendant’s supervised release began on December 23, 2019. On March 10, 2021, Defendant was

arrested for allegedly violating the conditions of his release. It is alleged that Defendant

(1) committed the offenses of fraud, theft, fleeing/eluding a police officer, driving while license

suspended/revoked, aggravated speeding, squealing/screeching tires, and disobeying a posted stop

sign; and (2) left the judicial district and traveled on or about January 30, 2021 without first

obtaining his probation officer’s authorization. This Court held a probable cause and detention

hearing on March 16, 2021. Defendant did not contest probable cause.
USDC IN/ND case 2:20-cr-00075-PPS-JPK document 19 filed 03/17/21 page 2 of 4


        Federal Rule of Criminal Procedure 32.1(a)(6) authorizes the Court to detain an individual

under 18 U.S.C. § 3143(a)(1) pending further proceedings. The burden lies with the defendant to

establish by “clear and convincing evidence that the [defendant] will not flee or pose a danger to

any other person or to the community.” Fed. R. Crim. P. 32.1(a)(6). Likewise, 18 U.S.C.

§ 3143(a)(1) commands the Court to order that an individual be detained pending sentencing

unless the Court “finds by clear and convincing evidence that the individual is not likely to flee or

pose a danger to the safety of any other person or the community if released under section 3142(b)

or (c).” 1 18 U.S.C. § 3143(a)(1).

        Though 18 U.S.C. § 3143 “does not specifically prescribe the procedures to be followed,”

“the clear implication of the statute is that the neighboring provisions of Sections 3142(f) . . . and

3142(g) . . . apply to Section 3143(a) as well.” United States v. DiVarco, 602 F. Supp. 1029, 1035

(N.D. Ill. 1985). Several enumerated factors should be considered when determining whether there

are conditions of release that will reasonably assure the appearance of the defendant and the safety

of any other person and the community, including:

        (1) the nature and circumstance of the offense charged, including whether the
        offense is a crime of violence, a violation of section 1951, a Federal crime of
        terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
        or destructive device;
        (2) the weight of the evidence against the person;
        (3) the history and characteristics of the person, including-
                (A) his character, physical and mental condition, family ties, employment,
                financial resources, length of residence in the community, community ties,
                past conduct, history relating to drug or alcohol abuse, criminal history, and
                record concerning appearance at court proceedings; and
                (B) whether, at the time of the current offense or arrest, he was on probation,
                on parole, or on other release pending trial, sentencing, appeal, or
                completion of sentence for an offense under Federal, State, or local law; and

1
 The text of 18 U.S.C. § 3143(a)(1) notes that this provision does not apply to individuals “for whom the applicable
guideline promulgated pursuant to 28 U.S.C. § 994 does not recommend a term of imprisonment.” Pursuant to the
U.S. Sentencing Guidelines Manual, Defendant’s alleged conduct in this instance constitutes Grade B and Grade C
Violations. U.S. SENTENCING GUIDELINES MANUAL § 7B1.1(a). Regardless of criminal history category, the
guidelines recommend a term of imprisonment. U.S. SENTENCING GUIDELINES MANUAL § 7B1.4(a).

                                                         2
USDC IN/ND case 2:20-cr-00075-PPS-JPK document 19 filed 03/17/21 page 3 of 4


       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release.

18 U.S.C. § 3142(g).

       The Court finds that detention is warranted because, on the evidence presented, Defendant

has not shown by clear and convincing evidence that he is not likely to flee and that, if released,

he does not pose a danger to the community. Defendant’s counsel offered argument regarding the

potential use of electronic monitoring. However, the Court has found that there are simply no

conditions or combination of conditions that could mitigate the risk of flight and, even more

clearly, the danger to the community given Defendant’s failure to abide by previously imposed

conditions of release.

       Regarding the nature and circumstances of the offenses charged, it is alleged that

Defendant has, among other things, committed fraud and theft, fled or eluded a police officer,

driven while his license was suspended or revoked, and committed aggravated speeding. Such

conduct is deeply concerning to the Court, not only in terms of risk of flight but in that it poses a

clear danger to the safety of the community. This factor thus weighs in favor of detention.

       Defendant’s counsel and the government presented brief argument regarding the weight of

the evidence for the alleged offenses. This factor does not weigh strongly either in favor of or

against detention.

       The Court considers the final two enumerated factors together, which weigh strongly in

favor of detention. Defendant’s criminal history reveals prior convictions for drug possession and

domestic violence, as well as several convictions for forgery. His criminal history further reveals

numerous probation violations and a failure to abide by court orders. Moreover, Defendant was on

supervised release at the time of the current charged conduct. Defendant’s history and

characteristics reveal an individual who has repeatedly violated the law and refused to abide by


                                                 3
USDC IN/ND case 2:20-cr-00075-PPS-JPK document 19 filed 03/17/21 page 4 of 4


court-imposed conditions of release and, further, an individual who could pose a serious danger to

the community should he be released.

       In view of all of these factors, the Court finds that Defendant has not met his burden to

show by clear and convincing evidence that he is not likely to flee or to pose a danger to the

community.

                                        CONCLUSION

       Therefore, the Court hereby REMANDS Defendant Saeed Muhammad to the custody of

the U.S. Marshal Service pending the outcome of the hearing on the revocation of his supervised

release.

       So ORDERED this 17th day of March, 2021.

                                                 s/ Joshua P. Kolar
                                                 MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                 UNITED STATES DISTRICT COURT




                                                4
